W. SHARP, Judge.
We affirm Fraim’s conviction and sentence for failure to appear in violation of section 812.014(1) and (2)(c). However, pursuant to Andrews v. State, 660 So.2d 394 (Fla. 5th DCA 1995), we strike the $250.00 public defender hen assessed against him because it was imposed without notice or opportunity to contest the amount. The trial court did orally announce the public defender’s hen, which is part of the “charges and costs fees” portion of the standard forms for judgment and sentence. On remand, the trial court may reimpose the lien after giving Fraim due notice, and affording him an opportunity to oppose it. See Fla. R. Crim. P. 3.720(d)(1).
AFFIRMED, LIEN STRICKEN, REMANDED.
GRIFFIN and THOMPSON, JJ., concur.